 In the Matter of E. I. DU PONTDENEMOURS& COMPANY,INC.,SPRUANCE WORKS, RAYONDivisioNandINTERNATIONALBROTHERHOODOF FIREMENAND OILERS, A. F. OF L.Case No. 5-R-20049.-DecidedMarch 12, 1946 'Mr. P. B. Collins,ofWilmington, Del., for the Compal}y.Mr. Charles J. Verlander,of Richmond, Va., for the Firemen' andOilers.Mr. R. J. Francis,of Petersburg,Va., for the Independent.Mr. Donald H. Frank,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpona petitionduly filed by International Brotherhood of Fire-men and Oilers, A. F. of L., herein called the Firemen and Oilers,alleging that a question affecting commerce had arisen concerning herepresentation of employees of E. I. Du Pont de Nemours & Company,Inc., Spruance Works, Rayon Division, Richmond, Virginia, hereincalled the Company,' the National Labor Relations ' Board providedfor an appropriate hearing upon due notice before S. J. 13arban, TrialExaminer. The hearing was held at Richmond, Virginia, on Decem-ber 19, 1945. The Company, the Firemen and Oilers, and AmpthijlRayon Workers, Incorporated, herein 'called the Independent, ap-peared and participated.2All parties were afforded full opportunityto be heard, to examineand cross-examine witnesses, and to intr-duceevidence bearing on the issues. The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in thecase, the Board makes the following :i The name of the Company appears herein as corrected at the hearing.2 International Brotherhood of ElectricalWorkers was served with notice of hearing,but did not appear or participate.66 N. L.R. B., No. 88.63f 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THECOMPANYE. I. Du Pont de Nemours & Company, Inc., is a Delaware cor-poration engaged in the manufacture of rayon at its Spruance Works,Richmond, Virginia, the sole operation involved in this proceeding.From December 1, 1944, to December 1, 1945, the Spruance Worksused raw materials valued in excess of $1,000,000, of which 80 percentwas shipped to that Works from points outside the Commonwealthof Virginia.During that same period, the Spruance Works manufac-tured finished products valued in excess of $1,000,000, of which ap-proximately 80 percent was shipped from that Works to pointsoutside the Commonwealth of Virginia,The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATIONSINVOLVEDInternational Brotherhood of Firemen and Oilers, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.Ampthill Rayon Workers, Incorporated, is an independent labororganization admitting to membership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Firemen andOilers as the exclusive bargaining representative of the Company'spower section employees until the Firemen and Oilers has been cer-tified by the Board in an appropriate unit.On November 27,1945, the Company and the Independent signed acollective bargaining contract covering, among others, the Company'spower section employees involved herein. The contract, entered intoafter the filing of the Firemen and Oilers' petition, is not urged as abar to the instant proceeding.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Firemen and Oilers represents a substan-tial number of employees in the unit sought .3*The Field Examiner reported that the Firemen and Oilerssubmitted 78 authorizationcards, 57 of which bore names of personsappearing on the Company's pay roll of August6, 1945,which contained the names of 82 employees in theunit sought; and that thecards were dated 2 in May, 13 in July,35 inAugust, 4 in September, and 3 in October1945.At thehearing a company witnesstestified that of the Company's 3,954 employees,2,144had signedvoluntaryduesdeduction cards for the Independent by December 17,1945,of which 72 were cards of employeeswithin the unit sought by the Firemen andOilers. E. I. DU PONT DE NEMOURS & COMPANY, INC.63 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Firemen and Oilersseeks aunit consistingof allthe Com-pany's power section employees, including the boileroperators,switchboard operators, refrigeration engineers, utility operators, tur-bine operators, condenser operators, pulverizing machine operators,filter plant operators and filter plant operatorssecond class,coal han-dling head operators,4 coal handlers, process equipmentcleaner,5laborers, millwrights, `mechanics, instrument mechanics, pipe fitters,and painter, but excluding the electricians, power supervisor,assistantpower supervisor, day shift supervisor, shift supervisors,foremen,results engineer, technical assistant to resultsengineer,water purifica-tion supervisor, filter plant foreman, chief electrician, power stand-ardsengineer,and all other supervisory employees within our usualdefinition.The Spruance Works consists of three rayon plantscalled the manu-facturing building, a cellophane plant, and an experimental plantcalled thesemi-works.These plants are supplied with steam, elec-tricity, compressed air, refrigeration, and water by the powerhouse,which is approximately 150 yards from the manufacturing building,in a separate building.The filter plant, whichis a separatebuildingapproximately 75 feet from the powerhouse, purifies, filters, andsoftens water for the use of the powerhouse and the plants. In thecoal unloadingarea,50 to 75 yards south of the powerhouse, the coalused by the powerhouse is unloaded from cars onto a conveyor beltwhich carries it tosilosoutside the powerhouse. The powerhouse,filter plant, and coal unloadingareaconstitute the Company's powersection.The Company contends that the history of collective bargainingupon a plant-wide basis makes the unit sought herein inappropriate.We recently considered this contention, made by the Company con-cerning this same operation in a case in which an electricians' unitwas found appropriate, and held it to be without merit.64 It is clearthatcoal handling head operators are working leaders who do not exercisesupervisory power within our usual definition.s The recordreveals that the title "process equipment cleaner"has been temporarilyawarded In the past to laborers from the yard departpnent,not a part of the powersection,who during the summer are assigned to cleaning the boiler drums in the powa'-house.It is our intention to include in the unithereinafterfound appropriate only heone employee who carriesthat titleon a year-round basis.aMatter ofE. I. du Pontde Nemours& Company, SpruanceWorks,RayonDivisioi,64N. L. R.B. 639. 634DECISIONS OF,NATIONAL LABOR RELATIONS BOARDThe Company, further contends that the centralization of the Com-pany's activities and supervision, the community of interest of all itsemployees in terms and conditions of labor, the similarity of theirwages and conditions of employment, and the interdependence of thevarious functions of the plant call for a single plant-wide unit anddemonstrate the impropriety of the smaller unit sought here.Wehave had frequent occasion to recognize the propriety of a separateunit of powerhouse and boiler room employees.'Here, all of theemployees involved are within the power section under identical su-pervision.The present seniority system, introduced between 1936 and1938, has resulted in a high rate of promotip between the various,jobs within the power section. These employeesare carried, on a sepa-rate pay roll.We are of the opinion that the, employees of the powersection in this case are a distinct group, similar to those we have con-sidered in previous cases, and having a community of interest suffi-cieiit to allow them to function as a separate bargaining unit.The Company contends, moreover, that if a departmental unit ofpower section employees is determined to be appropriate, it, shouldnot include that section's maintenance craftsmen and laborers.Wehave, in the past, in several instances included maintenance employ-ees in departmental units of power plant and boiler room employees.8Here, all of the 17 maintenance employees involved, with the excep-tion of the painter,9 are permanently assigned to the power section,and. are under the exclusive supervision of the power section super-visors.The millwrights, mechanics, and pipe fitters normally workonly within the section; thedinstrument mechanics perform some workoutside of the power section,, servicing and inspecting meters andrelated power equipment.All of them are carried on the power sec-tion pay roll, and all of them maintain power section equipment only.Under similar circumstances, we recognized the propriety of a de-partmental unit of electricians, and included maintenance employeestherein, in the earlierdu Pontcase10 involving this plant.We are ofthe opinion that these employees have a community of interest withthe other power section employees in terms and conditions of em-*MatterofKearney & Trecker Corporation,62 N. L. It. B. 1174, andcases citedtherein.$Matter of Dodge ChacagoPlant, Divisionof ChryslerCorporation,55 N. L.R. B. 634;Matter of Remrongton Arms Company, Inc.,54 N. L.R. B. 338;Matter of IndustrialRayon Corporation,33 N. L. R. B. 680; cf.Matter of E. I.DuPont de Nemours & Com-pany, Indiana OrdnanceWorks, 59 N. L. It. B. 952;Matter of Alls,-Chalmers Mfg. Com-pany,47 N. L.R. B. 85.i The sole painter presentlyworkingin the power section is supervisedby thepainterforeman of the maintenance department.He does not appear on the power Section payrol.We shallexclude him from the unit hereinafterfound appropriate."Footnote6, supra. E. I. DU PONT DE NEMOURS & COMPANY, INC.635ployment, and we shall include them in the unit hereinafter foundappropriate.11The remaining categories in dispute are laborers and coal handlers,about 16 in number. It has been our custom to include in units ofpower plant employees those employees of the power plantengagedin common labor.12We are presented in this case with no factorspersuasive of a different ruling concerning those employees involvedherein, and we shall include them in the unit hereinafter foundappropriate.We find that all of the Company's power section employees, includ-ing the boiler operators, switchboard operators, refrigeration engi-neers, utility operators, turbine operators, condenser operators, pul-verizing machine operators, filter plant operators and filter plantoperators second class, coal handling head operators, coal handlers,process equipment cleaner, millwrights, mechanics, instrument me-chanics,pipe fitters, and laborers, but excluding the painter,electricians, power supervisor, assistant power supervisor, day shiftsupervisor, shift supervisors, foremen, results engineer, technicalassistant to results engineer, water purification supervisor, filter plantforemen, chief electrician, power standards engineer, and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction. In the event that the Independent wins the election,we shall, if that organization so desires, dismiss the petition filed bythe Firemen and Oilers, rather than certify the Independent as col-lective bargaining representative of the employees in the collectivebargaining unit herein found appropriate.11We reject the Company's contention that the Firemen and Oilers may not be certifiedas the collective bargaining representative of these employees because its constitutiondoes not provide for the membership of these employees in that organization.SeeMatterof Platzer Boat Works,59 N L. It. B. 292v Matter of B I. Du Pont de Nemoors f Company,Indiana Ordnance Works, supra;Matter of National Enameling and Stamping Company,55 N. L.R. B. 1397 ;Matter ofAluminumForgings,Inc.,53 N. L. R. B. 1054. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigationto ascertain representa-tives for the purposes of collective bargaining with E. I. Du Pont deNemours & Company, Inc., Spruance Works, Rayon Division, Rich-mond, Virginia, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by International Brotherhood of Fire-men and Oilers, A. F. of L., or by Ampthill Rayon Workers, Incor-porated, for the purposes of collective bargaining, or by neither.MR.GERARDD. REILLYtook no part in the consideration of theabove Decision and Direction of Election.